United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1407
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
William Edward Miller,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 12, 2007
                                Filed: May 7, 2007
                                 ___________

Before COLLOTON, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       William Miller appeals his conviction for unlawful possession of a firearm as
a previously convicted felon. He argues that the district court1 erred in concluding
that he was an armed career criminal, subject to a statutory minimum sentence of
fifteen years’ imprisonment, see 18 U.S.C. § 924(e)(1), and by enhancing his advisory
guideline range based on his possession of a firearm in connection with another
felony, USSG § 2K2.1(b)(5) (Nov. 2005). We affirm.


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
        Miller pled guilty to unlawful possession of the handgun as a previously-
convicted felon, in violation of 18 U.S.C. § 922(g)(1). He was charged after police
found a semi-automatic handgun in a stolen van that Miller was driving at the time of
a traffic accident.

       Prior to the instant offense, Miller had sustained three prior felony convictions
for theft of a motor vehicle, two for attempted theft of a vehicle, and two for
unauthorized use of a motor vehicle. Under the Armed Career Criminal Act, 18
U.S.C. § 924(e)(1), a statutory minimum sentence of fifteen years’ imprisonment
applies if at least three of Miller’s prior convictions are “violent felonies” under 18
U.S.C. § 924(e)(2)(B). See United States v. Wilson, 406 F.3d 1074, 1076 (8th Cir.),
cert. denied, 126 S. Ct. 292 (2005). Under our precedent, Miller’s three convictions
for auto theft qualify as violent felonies. Id.; United States v. Barbour, 395 F.3d 826,
827 (8th Cir.), cert. denied, 126 S. Ct. 133 (2005); United States v. Sun Bear, 307 F.3d
747, 753 (8th Cir. 2002). These decisions are not undermined by the Supreme Court’s
opinion in Leocal v. Ashcroft, 543 U.S. 1 (2004), which involved a materially different
statutory provision, see United States v. McCall, 439 F.3d 967, 971 (8th Cir. 2006) (en
banc); Barbour, 295 F.3d at 828, and our precedent, of course, is binding on this
panel. The district court thus properly classified Miller as an armed career criminal
and correctly applied the mandatory minimum term of 180 months’ imprisonment.

      Because Miller was sentenced to the statutory minimum term of imprisonment,
a favorable ruling on the question whether he possessed a firearm in connection with
another felony could not reduce his sentence, so we need not consider the issue. The
judgment of the district court is affirmed.
                            ______________________________




                                          -2-